E.L. Rice  Company procured a judgment against A.L. King, from which judgment King prosecuted an appeal, with R.E. Lipe and Carl Lipe as sureties. Thereafter King was placed in involuntary bankruptcy, and on January 26, 1931, was discharged in the bankrupt court. *Page 252 
When the case came on this docket on January 13, 1931, the appeal not having been prosecuted by filing briefs or making argument, it was dismissed and judgment rendered against the sureties on the bond. The sureties now file a motion to set aside and vacate the judgment dismissing the appeal, setting up the bankruptcy and discharge as reasons therefor, and alleging that no valid judgment could be rendered against the sureties.
The motion must be overruled because, when King filed an appeal bond with supersedeas, the sureties became liable to pay the judgment appealed from, or such judgment as this court should render on the appeal. The discharge of the principal, King, does not relieve the sureties from their liability. The appellees could, no doubt, have recovered their judgment had no supersedeas appeal been allowed or taken.
The motion will be overruled.